I agree with the majority that there is no merit to appellant's second assignment of error. Furthermore, the sua sponte amendment of the July 28, 1987 entry by the trial court was improper. Under the circumstances, no such entry would be proper without a hearing. Nevertheless, I consider the decision of the majority result-oriented and erroneous in finding "that the nine shares of stock were indeed transmuted into marital property."
The stock was a gift. There was a separate certificate issued for this stock. The majority contends these nine shares "were not segregated or otherwise treated any differently than the other fifty shares." Such a finding overlooks the significance of the retention of these shares in a separate certificate which can be identified as the gift. Of course, all corporate business was conducted without distinction as to the source of any of the shares of stock. Nevertheless, it was only the income from the stock ownership, not the stock itself, that was transmuted intomarital property. After all, if instead of nine shares of stock, appellee's mother had given him a savings account or certificate of deposit of like value which appellee retained in his name, would there be transmutation? It does not seem logical to so find. However, if the income from such an account is used for family purposes, there is a transmutation of income generated by nonmarital property. That is essentially the situation in the case before us.
Of course, any division of the stock which makes either party the majority *Page 249 
shareholder will be to the disadvantage of the other shareholder, but any attempt to divide the nine shares without compensation to appellee would be unfair. Therefore, unless appellee can be fairly compensated for the division of the nine shares, it would be an abuse of discretion to order those shares divided equally between the parties.